Citation Nr: 0001688	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  98-06 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for kidney and other 
urinary tract disorders.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to December 
1992.  This case comes to the Board of Veterans' Appeals 
(Board) from a May 1997 RO decision which denied service 
connection for a low back disorder.  This case also comes to 
the Board from an August 1997 RO decision which denied 
service connection for kidney and other urinary tract 
disorders.  


FINDING OF FACT

The veteran has not submitted competent evidence to show 
plausible claims for service connection for a low back 
disorder and for kidney and other urinary tract disorders.  


CONCLUSION OF LAW

The veteran's claims, for service connection for a low back 
disorder and for kidney and other urinary tract disorders, 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from April 
1980 to December 1992.  His primary duties were as an 
avionics systems specialist.

Service medical records show that on a March 1980 physical 
examination for enlistment purposes the veteran's spine and 
genitourinary system were clinically evaluated as normal and 
a urinalysis was normal.  On an October 1981 medical record 
pertaining to an inguinal hernia, a urinalysis was noted to 
be normal.  In June 1986, the veteran was seen with a 
complaint regarding his back.  He reported that it was a 
chronic problem that had existed intermittently for six 
years.  He described muscle tightness and pain when trying to 
raise up fully erect.  An examination revealed there was no 
muscle spasm present.  Straight leg raising was negative and 
reflexes were 2+.  The veteran pointed to the L4-L5 level to 
the left and right of his spine.  The assessment was suspect 
musculoskeletal spasm.  He was given conservative treatment 
and referred to physical therapy.  A physical therapy 
consultation report that same month indicates that the 
veteran needed instruction on musculoskeletal strengthening 
and stretching exercises for back muscle spasm.  He was to 
return in two weeks only if his symptoms increased; he did 
not return.  

On periodic service examinations in July 1986, October 1987, 
and July 1988, the veteran's spine and genitourinary system 
were clinically evaluated as normal and urinalyses were 
negative.  In January 1990, the veteran was seen with a 
complaint of low back pain.  An examination revealed good 
range of motion with moderate discomfort.  The assessment was 
low back pain.  In October 1991, the veteran was seen with 
complaints pertaining to urinary retention symptoms.  An 
examination revealed an enlarged prostate.  The provisional 
diagnoses were rule out stone and obstruction.  Another 
assessment was urinary retention symptoms may be secondary to 
enlarged prostate.  A provisional report of an intravenous 
urography showed no evidence of prostatic enlargement and a 
normal pelvicalyceal system, ureters, and bladder.  A report 
of a urine study in October 1991 indicates "no growth at 48 
hours."  

Service medical records in November 1991 indicate the veteran 
was seen in the emergency room after he was rear-ended in a 
motor vehicle accident.  He complained of muscle aches 
throughout the neck, chest, and abdomen.  An examination 
revealed full range of motion in the back.  The assessment 
was muscle strain after motor vehicle accident.  In a May 
1992 operation report for repair of a hernia, the veteran 
reported a history of being struck by a truck while driving 
his automobile shortly before a temporary duty assignment to 
Turkey.  A report of a urine study in September 1992 
indicates "no growth within 18-24 hours." 

On a December 1992 service separation examination, the 
veteran's spine and genitourinary system were clinically 
evaluated as normal.  A urinalysis was also normal.  In a 
section of the examination report summarizing defects and 
diagnoses, chronic musculoskeletal low back pain was listed 
among other defects.  On an accompanying medical history 
form, the veteran denied frequent or painful urination, 
kidney stone or blood in urine, and sugar or albumin in 
urine.  He also indicated that he did not wear a back or back 
support and did not indicate whether or not he had recurrent 
back pain. A December 1992 health record (apparently by the 
same doctor who performed the separation examination) again 
lists a diagnosis of musculoskeletal low back pain and notes 
that physical therapy and exercise were recommended.

In April 1995, the veteran filed a claim for service 
connection for a right knee disability and allergies.  In 
July 1995, the RO ordered VA examinations to include an 
orthopedic examination that would address joints and the 
spine.  In the "remarks" section of the RO's Compensation 
and Pension Examination worksheet (requesting a VA 
examination), the RO indicated that the evaluation should 
include examination for low back pain.  

On an August 1995 VA orthopedic examination, the veteran was 
seen for evaluation of a right knee disorder.  The examiner 
noted the veteran had been out of the military for two years 
and indicated that a discussion was held with the veteran 
about rating his knee and spine as was listed on the RO's 
worksheet.  The examiner stated that the veteran denied any 
problems with his back.  The examiner then proceeded to 
examine solely the veteran's right knee.  

On an August 1995 VA general medical examination, the veteran 
described several medical problems, none of which pertained 
to the low back, kidneys, or urinary tract.  On examination 
of the genitourinary and musculoskeletal systems, there was 
no reference to any abnormalities of the low back, kidneys, 
or urinary tract.  

VA outpatient records from July 1996 show the veteran 
complained of difficulties in urinating.  There were also 
complaints of occasional bladder outlet obstruction without 
dysuria.  An examination revealed a prostate that was tender 
and boggy.  The veteran also complained of knee and back 
problems.  In August 1996, it was noted that the veteran was 
treated the previous month for prostatitis and that he 
continued to experience problems with frequency, hesitancy, 
and discomfort.  An examination revealed a minimally boggy 
and tender prostate.  The assessment was chronic prostatitis.  
In September 1996, the veteran requested a urology referral.  
In November 1996, the veteran reported a history of dysuria 
for the past five years while in the military.  Regarding a 
urinary tract infection, the veteran indicated that he had 
been treated with various antibiotics without relief of 
symptoms.  He now complained of nocturia with frequency, with 
occasional weak stream, with no starting and stopping, and 
with no dysuria or hematuria.  The assessment was prostadinea 
and mild bladder outlet obstruction.  

On a February 1997 VA clinical laboratory report, a 
urinalysis was performed showing a high white blood cell 
count.  There were no other indications of abnormalities.  

In May 1997, the veteran filed a claim for service connection 
for a low back disorder.  He said that his service medical 
records would validate his claim.

In a May 1997 decision, the RO denied service connection for 
a low back disorder.   

In a June 1997 letter, the veteran argued that he had back 
problems in service.  He claimed that his back was in pain 
and that the pain had spread to his kidneys.  He stated that 
he was rushed to the emergency room for the pain several 
weeks previously but that the doctors did not know what his 
problem was.  He desired to have VA doctors examine his back 
to determine what was causing his pain and whether the pain 
was connected with kidney pain and urological problems.  

In an August 1997 letter wherein the veteran disagreed with 
the RO's denial of his claim for service connection for a low 
back disorder, he indicated that his back was causing 
problems with his kidneys and other areas and that he may be 
having urinary problems.  

In August 1997, the RO denied service connection for kidney 
and other urinary tract disorders.  

A November 1997 VA outpatient record indicates the veteran 
complained of increased pain in the lower back.  

VA outpatient records in June 1998 indicate a complaint of 
low back pain.  The veteran reported that he had low back 
pain prior to trauma several years ago and that he has had 
physical therapy previously with some improvement.  The 
veteran denied radiation down the legs, numbness or tingling 
in the legs, and recent trauma.  An examination revealed no 
tenderness, deep tendon reflexes that were 2+ in the lower 
extremities, and sensation that was grossly normal.  There 
was slight change in sensation on the right.  The assessment 
was low back pain, unclear whether the pain was 
musculoskeletal or disc.  The veteran was prescribed pain 
medication.

At a July 1998 hearing at the RO, the veteran testified that 
he did not have a back condition prior to his period of 
military service; that his back gradually worsened over time 
in service as he worked in aircraft maintenance which 
involved lifting heavy parts; that he was in physical therapy 
off and on beginning early in his Air Force career; that his 
back worsened after an automobile accident while stationed in 
Europe; that at the time of discharge from service he was 
experiencing back problems; that he currently used a back 
brace and took pain medication; that he had not had any back 
injuries since service; that in regard to genitourinary 
problems he was sent by the military to a hospital in England 
where he was stationed and given medication for what was then 
thought to be a short-term problem; that he was once rushed 
to an emergency room with spasms and pain in his kidney area 
and has since been to the VA hospital where his problem was 
not identified and testing was still ongoing; that he 
currently took medication for treatment of voiding 
dysfunction problems; that he believed his kidney disorder 
and urinary tract infection were a single problem; that he 
did not receive treatment from the VA for about three years 
after service because he did not realize he could obtain 
medical treatment; and that the first time he received 
medication for kidney and urinary tract conditions after 
service was since he has been in Charleston the last two 
years.

An August 1998 VA outpatient record indicates that the 
veteran was seen for his first visit in the spine clinic.  He 
complained that he could not sit or stand.  The veteran 
reported a motor vehicle accident in 1991 and back pains 
prior to the accident.  He denied any treatment since 
discharge from service.  The examiner stated that X-rays of 
the lumbosacral spine revealed a bilateral L3 pars defect 
with degenerative changes at L3-4.  The X-ray report 
indicates that there was mild osteophytosis of the anterior 
vertebral bodies at L3 and L4, sclerosis of the posterior 
elements of L5 to S1 bilaterally, and no evidence of 
spondylolysis or spondylolisthesis.  The examiner prescribed 
physical therapy and opined that the veteran most likely had 
a pre-existing problem that was exacerbated by his accident 
and physical demands in the military.  

In an August 1998 letter, the veteran indicated that he was 
recently seen in the spine clinic where the doctor told him 
that if physical therapy did not help him then his next step 
would be surgery.  




II.  Analysis

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

A claimant for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The VA has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no VA duty to assist him in 
development of his claim.  Id.; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  As explained below, the Board finds that the 
veteran's claims are not well grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a ).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  The nexus requirement 
may be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  Caluza v. Brown, 7 Vet. App. 498 (1995).


A.  Low Back Disorder

In this case, the medical evidence shows that the veteran was 
initially seen for low back complaints in service in June 
1986.  At that time, it was suspected that the veteran had 
musculoskeletal spasm and he was referred for a physical 
therapy consultation.  The veteran did not return after his 
initial physical therapy consultation.  He was next seen in 
January 1990 for a complaint of low back pain.  Thereafter, 
on his December 1992 separation examination, the veteran's 
spine was clinically evaluated as normal; however, in a 
section of the report summarizing defects and diagnoses (and 
on a related outpatient record) musculoskeletal low back pain 
was listed.  No abnormal objective findings were reported in 
these records.  After service, the veteran denied having any 
back problems on an August 1995 VA examination.  There is no 
post-service medical evidence of back complaints until July 
1996, and in December 1997 the veteran was seen for 
complaints of increased low back pain.  He was seen again for 
a low back complaint in June 1998 and was diagnosed with low 
back pain.  An August 1998 VA X-ray revealed mild 
osteophytosis at L3 and L4 and sclerosis from L5 to S1.  A VA 
examiner interpreted the radiologic results as showing a 
bilateral L3 pars defect with degenerative changes at L3-4.  
The VA examiner also opined that the veteran's motor vehicle 
accident and the physical demands of the military most likely 
exacerbated a pre-existing low back problem.  

While the service medical records from the veteran's 1980-
1992 active duty show acute and transitory low back 
complaints, a chronic condition is not shown during that 
time.  38 C.F.R. § 3.303(b).  There is no evidence of 
arthritis of the low back within the year after service, as 
required for a presumption of service incurrence.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  A chronic low back disorder is first shown several 
years after service.

Evidently, the VA examiner's statement in August 1998 was 
made solely on the basis of history provided by the veteran.  
If the service medical records had been available, the 
examiner would have seen that the veteran did not sustain any 
low back injury at the time of the motor vehicle accident in 
service.  As the sole basis for the VA medical opinion is the 
unsubstantiated medical history proffered by the veteran, the 
examiner's statement, that the veteran had a pre-existing low 
back problem exacerbated by his motor vehicle accident, lacks 
any probative value and does not serve to make the claim well 
grounded.  LeShore v. Brown, 8 Vet.App. 406 (1995). 

Statements by the veteran, to the effect that his low back 
disorder is attributable to service, do not constitute 
competent medical evidence, since, as a layman, he has no 
competence to give a medical opinion on diagnosis or etiology 
of a disorder.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  

What is lacking in establishing a well-grounded claim is 
competent medical evidence to link the veteran's current low 
back disorder, first shown several years after service, with 
his period of active duty.  Consequently, the veteran has not 
met the initial burden of submitting evidence to show a well-
grounded claim for service connection for a low back 
disorder, and the claim is denied.  38 U.S.C.A. § 5107(a); 
Caluza, supra.

B.  Kidney and Other Urinary Tract Disorders

In this case, the medical evidence shows that on a single 
occasion during service in October 1991 the veteran was seen 
for complaints regarding urinary retention symptoms.  The 
examination at that time revealed an enlarged prostate, and 
it was believed that the veteran's symptoms were possibly due 
to the enlarged prostate.  Further study through an 
intravenous urography, however, did not show evidence of 
prostatic enlargement.  The study also revealed that the 
veteran's pelvicalyceal system, ureters, and bladder were 
normal.  There was no subsequent diagnosis pertaining to the 
kidneys or rest of the urinary tract in service, and on the 
veteran's separation examination his genitourinary system was 
normal.  The veteran was next seen for genitourinary 
complaints beginning in July 1996, more than three years 
after service.  He was diagnosed with prostatitis at that 
time, and with prostadinea and mild bladder outlet 
obstruction in November 1996.  He testified in July 1998 that 
he took medication for treatment of voiding dysfunction 
problems and that testing was still ongoing to determine the 
cause of his problems.  However, there is no subsequent 
medical evidence of genitourinary complaints or treatment of 
record.   

Even assuming the veteran now has kidney or other urinary 
tract disorders, such did not appear until years after 
service, and what is lacking in establishing a well-grounded 
claim is competent medical evidence to link current 
conditions with service.  Consequently, the veteran has not 
met the initial burden of submitting evidence to show a well-
grounded claim for service connection for kidney and other 
urinary tract disorders, and the claim must be denied.  
38 U.S.C.A. § 5107(a); Caluza, supra.


ORDER

Service connection for a low back disorder is denied.

Service connection for kidney and other urinary tract 
disorders is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

